170 Ga. App. 616 (1984)
317 S.E.2d 657
COLLIER
v.
THE STATE.
68176.
Court of Appeals of Georgia.
Decided April 2, 1984.
Jerry L. Collier, pro se.
Benjamin H. Oehlert III, Assistant District Attorney, Michael J. Bowers, Attorney General, Paula K. Smith, for appellee.
DEEN, Presiding Judge.
On March 12, 1980, the appellant, Jerry Collier, was convicted of simple battery and armed robbery. This court subsequently affirmed his conviction on January 13, 1981. Collier v. State, 157 Ga. App. 109 (276 SE2d 262) (1981). Thereafter, the appellant filed with the trial court a pro se extraordinary motion for new trial, which was denied on March 3, 1983. The record indicates that the appellant again wrote the trial judge on June 29, 1983, and this correspondence was filed with the Fulton County Superior Court on July 7, 1983. On December 28, 1983, the appellant filed with the superior court a pro se notice of appeal from the "advers decision of order date July 7, 1980." [sic.] In his enumeration of error and brief, the appellant again attacks the *617 sufficiency of the evidence to support his conviction.
Quite simply, the appellant seeks to appeal directly what has already been appealed and decided against him. This court thus cannot entertain this second appeal. Moreover, even could the appellant bring this appeal, the notice of appeal was not timely filed, depriving this court of jurisdiction to hear the case. OCGA § 5-6-38.
Appeal dismissed. McMurray, C. J., and Sognier, J., concur.